DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haj-Maharsi et al. (hereinafter “Haj-Maharsi”) (US 20120139241 A1).
As to claim 1, Haj-Maharsi teaches an energy storage system connected to a power plant, the energy storage system comprising: 
an electric energy storage unit that includes two or more batteries of different types and is configured to be charged or discharged to improve frequency quality of power output from the power plant [Fig. 3] [0028-00301, 0050-00542, 0061]; and 
a power conditioner configured to control of the power output from the power plant and to control charge and discharge at least one of the two or more batteries in accordance with the control of the power output from the power plant [0028-0029, 0050-0054, 00613].
As to claim 2, Haj-Maharsi teaches the two or more batteries comprise a short cycle battery having a relatively short charge/discharge cycle and a long cycle battery having a relatively long charge/discharge cycle [energy storage device 50 may be hybrid in the sense that energy storage device 50 may include devices of different types, such as lithium ion batteries, and vanadium redox batteries] [0029].
As to claim 3, Haj-Maharsi teaches the power plant supplies a power amount to a load, the power amount comprising: a first power amount output from the power plant, the first power amount being 95% to 105% of a maximum power amount of the power plant; and a second power amount output from at least one of the short cycle battery and the long cycle battery [0050-0055, 0058].
As to claim 6, Haj-Maharsi teaches the power conditioner is further configured to operate in conjunction with a power plant controller provided in the power plant, receive data from the power plant, and control a charge or discharge of the short cycle battery and the long cycle battery on the basis of the received data [0028-0029, 0050-0054, 0061].
As to claim 7, Haj-Maharsi teaches the power conditioner is further configured to control the charge or discharge of the short cycle battery among the batteries included in the electric energy storage unit when the power plant controller performs governor free control or automatic power generation control [0009, 0039-0040, 0048-0056].
As to claim 8, Haj-Maharsi teaches when the power plant controller performs frequency control following the governor free control or the automatic power generation control, the power conditioner is further configured to control the charge or discharge of the long cycle battery of the batteries included in the electric energy storage unit [0009, 0027-0029, 0039-0040, 0048-0056].
As to claim 9, Haj-Maharsi teaches an energy storage system connected to a power plant, the energy storage system comprising: 
an electric energy storage unit configured to be discharged to supply emergency power to a power plant [Fig. 3] [0028-0029, 0050-0054, 0061]; and 
a power conditioner configured to control charge or discharge of at least one battery included in the electric energy storage unit [Figs. 3, 6-7] [0028-0029, 0050-0054, 0061], 
wherein, when it is determined that the power plant needs to be supplied with external power, the power conditioner is further configured to supply emergency power to the power plant by discharging the at least one battery included in the electric energy storage unit [Figs. 3, 6-7] [0028-0029, 0049-0054, 0061].
As to claim 10, Haj-Maharsi teaches when it is determined that the power plant is in a normal operation state, the power conditioner is further configured to charge or discharge the at least one battery included in the electric energy storage unit to maintain a frequency of power output from the power plant within a preset range [0028-0029, 0037-0040, 0049-0054, 0061].
As to claim 11, Haj-Maharsi teaches wherein the at least one battery includes a short cycle battery and a long cycle battery [0029].
As to claim 14, Haj-Maharsi teaches wherein the power plant is determined to need to be supplied with external power in one of an event of power outage, an event of restarting the power plant, or an event of commissioning the power plant [0037-0040, 0049-0054, 0061].
As to claim 15, Haj-Maharsi teaches when the power plant is in the normal operation state, the power conditioner is further configured to control charge or discharge of the batteries included in the electric storage unit in conjunction with a power plant controller provided in the power plant [0028-0029, 0037-0040, 0049-0054, 0061].
As to claim 16, Haj-Maharsi teaches a method for controlling a power plant-connected energy storage system, the method comprising: 
(a) determining, by a power conditioner, an operation state of a power plant [0039, 0049-0054, 0061]; and 
(b) performing, by the power conditioner, control such that emergency power is supplied to the power plant by discharging batteries included in an electric energy storage unit when it is determined that the power plant needs to be supplied with external power [Figs. 3, 6-7] [0028-0029, 0049-0054, 0061].
As to claim 17, Haj-Maharsi teaches (c) charging or discharging, by the power conditioner, one or more batteries in the electric energy storage unit such that a frequency of power output from the power plant is maintained within a preset range when it is determined that the power plant is in a normal operation state [0009, 0049-0054, 0061].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of RHIE et al. (hereinafter “RHIE”) (US 20170237260 A1).
As to claim 4, Haj-Maharsi teaches the energy storage system configured to output power from the long cycle battery and the short cycle battery according to an operation state of the power plant [Figs. 3, 6-7] [0028-0029, 0049-0054, 0061]. Maharsi does not explicitly teach output a power amount that is one of a baseline power output from the long cycle battery, a peak power output from the short cycle battery, or the sum of the baseline power and the peak power.
However, RHIE teaches a system and method having an energy storage system comprises one or more new and renewable energy power stations generating power with a new or renewable energy source, and an energy storage facility including a plurality of energy storage apparatuses to be charged by one of an external power grid supplying power to a power load and the one or more new and renewable energy power stations, and to be discharged to supply the power to the power load, wherein the plurality of energy storage apparatuses have different charging and/or discharging periods. Especially, RHIE teaches output a power amount that is one of a baseline power output from the long cycle battery, a peak power output from the short cycle battery, or the sum of the baseline power and the peak power [0032-0048].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of RHIE with the teachings of Haj-Maharsi for the purpose of using different combinations of the short duration battery and the long duration battery to optimize the power output according to an operation state of the power plant.
As to claim 5, RHIE teaches the short cycle battery and the long cycle battery are configured to supply power to each other [Figs. 5, 8] [0031, 0040-0044].
Claims 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Hunt et al. (hereinafter “Hunt”) (US 20160359328 A1).
As to claim 12, Haj-Maharsi teaches when it is determined that the power plant needs to be supplied with external power, the power conditioner is further configured to discharge the at least one battery selected from among a short cycle battery and a long cycle battery included in the electric energy storage unit according to an operation state of the power plant [0028-0029, 0037-0040, 0049-0054, 0061]. Maharsi does not explicitly teach the power plant is equipped with diesel generator and operating electric energy storage based on the diesel generator.
However, Hunt teaches systems and methods for controlling operation of an energy storage system configured to be coupled to one or more generator sets. Especially, Hunt teaches the power plant is equipped with diesel generator and operating electric energy storage based on the diesel generator [Fig. 3] [0024, 0036, 0038-0044, 0046-0047, 0056].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Hunt with the teachings of Haj-Maharsi for the purpose of using different power generator and different battery device to optimize the power output according to an operation state of the power plant.
As to claim 13, Haj-Maharsi teaches wherein the power conditioner is further configured to monitor an amount of power output from the power generator, and discharge at least one of the short cycle battery and the long cycle battery in the electric energy storage unit such that the sum of the power amount output from the power generator and the power amount output from the electric energy storage unit is greater than or equal to a preset value [0028-0029, 0037-0040, 0049-0054, 0061]. Hunt teaches the power plant is equipped with diesel generator and operating electric energy storage based on the diesel generator [Fig. 3] [0024, 0036, 0038-0044, 0046-0047, 0056].
As to claim 18, Haj-Maharsi teaches the power plant is equipped with an power generator, and wherein, when it is determined in the step (b) that the power plant needs to be supplied with external power, the power conditioner discharges at least one battery selected from among a short cycle battery and a long cycle battery included in the electric energy storage unit according to an operation state of the generator [Figs. 3, 6-7] [0028-0029, 0049-0054, 0061]. Hunt teaches the power plant is equipped with diesel generator and operating electric energy storage based on the diesel generator [Fig. 3] [0024, 0036, 0038-0044, 0046-0047, 0056].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0029] In the representative embodiment, the energy storage device 50 includes one or more rechargeable batteries. Exemplary batteries may be based upon electro-chemical storage batteries and include, but are not limited to, lead-acid, lithium ion, and vanadium redox batteries. Other exemplary batteries include, but are not limited to, metal-air, nickel-cadmium, sodium-sulfur, and zinc-bromine batteries. In alternative embodiments, the energy storage device 50 may be a different type of device, such as a flywheel or a bank of capacitors (such as electro-chemical capacitors), capable of receiving and stably storing electrical energy, and also capable of discharging the stored electrical energy under the control of the power plant controller 46. In another alternative embodiment, the energy storage device 50 may be hybrid in the sense that energy storage device 50 may include devices of different types, such as one or more flywheels, one or more banks of capacitors, one or more rechargeable batteries, or combinations of these devices.
        2 [0054] With respect to FIG. 6, the power plant controller 46 selectively reduces the power output by one or more of the power converters 34, 52, 56, as well as charges the energy storage device 50, based upon dynamic measurements of the power output to the power grid 48 and/or dynamic measurements of the frequency of the power grid 48. Similarly, with respect to FIG. 7, the power plant controller 46 selectively increases the power output by one or more of the power converters 34, 52, 56, as well as discharges the energy storage device 50, based upon dynamic measurements of the power output to the power grid 48 and/or dynamic measurements of the frequency of the power grid 48. Correspondingly, embodiments of the invention are configured to address the increase or decrease in the frequency of the power grid 48 to bring that frequency back to about the utility frequency, but are not intended to bring the frequency substantially below or above the utility frequency. Thus, the power plant controller 46 "selectively" reduces or increases power output to the power grid 48 insomuch as that reduction or increase in power output is necessary. For example, and with respect to FIG. 6, when there is enough of a power reduction achieved by reducing the power output by the grid power converter (HVDC link) 56 in block 104, the power plant controller 46 may not reduce the power output by the turbine power converter 34 or the energy storage device power converter 52, or charge the energy storage device 50 in blocks 108 and 110. Also for example, and with respect to FIG. 7, when there is enough of a power increase achieved by increasing the power output by the grid power converter (HVDC link) 56 and increasing the power output by the turbine power converter 34 in blocks 124 and 126, the power plant controller 46 may not discharge the energy storage device 50 or increase the power output by the energy storage device power converter 52 in block 130.
        
        3 [0061] While the invention has been illustrated by a description of various embodiments and while these embodiments have been described in considerable detail, it is not the intention of the applicant to restrict or in any way limit the scope of the appended claims to such detail. Additional advantages and modifications will readily appear to those skilled in the art. For example, any of the blocks of the above flowcharts may be deleted, augmented, made to be simultaneous with another, combined, or be otherwise altered in accordance with the principles of the present invention. For example, and with respect to FIG. 6, the power plant controller 46 may be further configured to change the pitch of the blades 24 of one or more wind turbines 10 in a similar manner as that shown and described with respect to block 128 of FIG. 7. Also with respect to FIG. 6, the power plant controller 46 may be further configured to determine whether to selectively decrease the power output by the grid power converter (HVDC link) 56 (when this option is not the first option to decrease the frequency of the power grid 48, charge the energy storage device 50, and/or selectively reduce the power output by the energy storage device power converter 52 is necessary by determining whether there has been sufficient decrease in the frequency of the power grid 48 in a similar manner as that shown and described with respect to block 106. Moreover, and with respect to FIG. 7, the power plant controller 46 may be further configured to determine whether to selectively increase the power output by the grid power converter (HVDC link) 56 (when this option is not the first option to increase the frequency of the power grid 48), selectively increase the power output by the turbine power converter 34, selectively adjust the pitch of the blades 24 of one or more wind turbines 10, discharge energy from the energy storage device 50, and/or selectively increase the power output by the energy storage device power converter 52 by determining whether there has been sufficient increase in the frequency of the power grid 48.